DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular shape cavity in claims 8, 23 and 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claims 1-44 are objected to because of the following informalities:  Independent claims should begin with “A” and dependent claims should begin with “The” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The term “self-clamping” in claims 12, 28 and 42 is a relative term which renders the claim indefinite. The term “self-clamping” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “self-clamping” is unclear as to how a member is self-clamping or as to how to ascertain what is considered self-clamping.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-22 and 31-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (GB 595584).
 	Regarding claims 1, 16 and 32, Smith et al. discloses a system Fig. 2 for providing (and method for providing) a conduit b sealingly to a through-opening d in a plate-shaped c so that at least one pipe and/or cable can extend through the conduit and so that after sealing remaining space in the conduit a completely sealed-off pipe and/or cable penetration through the plate-shaped construction element is obtained, wherein the system is such that it is mechanically mountable, wherein the system is further such that it is mountable from only one side of the plate-shaped construction element, wherein the system comprises: a conduit-part having a conduit for extending from and/or through the through-opening and having outside the conduit a circumferentially extending member a for placement at a proximal side of the plate-shaped construction element parallel to a circumference of the through-opening; an anchor-part g for placement at a distal side of the plate-shaped construction element at a number of positions along a circumference of the through-opening; and at least one connecting element f for connecting the circumferentially extending member of the conduit-part with the anchor-part, wherein the anchor-part is suitable for being put from a proximal site of the plate-shaped construction element, through the through-opening, at the distal side of the plate-shaped construction element, wherein one of the at least one connecting element for connecting the circumferentially extending member of the conduit-part with the anchor-part allows for placement of the anchor-part at the distal side of the plate-shaped construction element at the number of positions along a circumference of the through-opening whilst being connected to the conduit-part, wherein whilst being connected the anchor-part can be put through the through-opening and placed at the distal side of the plate-shaped construction element Fig. 2.
 	Regarding claims 2, 17 and 33, Smith et al. discloses wherein the system Fig. 2 is mountable by only one worker, who is operating from a proximal side of the plate-shaped c. 	Regarding claims 3 and 18, Smith et al. discloses wherein the at least one connecting element f is suitable for bringing the conduit-part at a proximal side of the plate-shaped construction element c parallel to a circumference of the through-opening d whilst bringing or keeping the anchor-part g at the number of positions along a circumference of the through-opening at the distal side of the plate-shaped construction element, so that the plate-shaped construction element can be clamped in by the conduit-part b and the anchor-part. 	Regarding claims 4, 19 and 34, Smith et al. discloses wherein the anchor-part g is a single-part device. 	Regarding claims 5, 20 and 35, Smith et al. discloses wherein the anchor-part g is C or U shaped or can adopt a C or U shape. 	Regarding claims 6, 21 and 36, Smith et al. discloses wherein the anchor-part g has an outer contour defined by the most outer dimensions of the anchor-part and an inner contour defining free space, the anchor-part having between the outer contour and the inner contour close to the inner contour at least one connection part (3 of Annotated Fig. 3, below) for connecting via at least one of the connecting elements f with a part of the conduit-part b that is outside an inner circumference of the conduit so that when the system is in a mounted condition the conduit can be in the free space of the anchor-part or an imaginary extension of the conduit in an axial direction thereof can be in the free space 
    PNG
    media_image1.png
    550
    897
    media_image1.png
    Greyscale

 	Regarding claims 7, 22 and 37, Smith et al. discloses wherein the circumferentially extending member a of the conduit-part b comprises a first seat for a sealing gasket k for positioning between the plate-shaped construction element c and the conduit-part. 	Regarding claims 15 and 31, Smith et al. discloses wherein the anchor-part g is such that it can be in a stable position be positioned at the distal side of the plate-shaped construction element c whilst it is connected to the conduit-part b when that is positioned at a proximal side of the plate-shaped construction element parallel to a circumference of the through-opening d.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 23 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 	Regarding claims 8, 23 and 38, Smith et al. discloses a first seat on the extending member for hosting the sealing gasket, but fails to explicitly disclose the configuration of the seat.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the configuration of the seat to accommodate the shape of the gasket and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claim 9, 10, 24-29, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Andersen et al. (US 6141915). 	Regarding claim 9, Smith et al. discloses the invention as claimed above but fails to explicitly disclose a second seat for a second sealing gasket.   Andersen et al., a conduit assembly Fig. 1, discloses the use of a second seat 6 for a second sealing gasket 10.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the conduit assembly of Smith et al. with a second sealing gasket as taught by Andersen et al. in order to provide additional sealing between the connecting elements and extending member. (Col. 3, Ln. 59-65 of Andersen et al.)  	Regarding claim 10, the combination discloses wherein each second seat comprises an annularly shaped cavity (6 of Andersen et al.) for hosting the second sealing gasket 10. 	Regarding claim 24, the combination discloses wherein the method comprises providing between each of the at least one connecting elements f at a side that will remain in use at a proximal side of the plate-shaped construction element c and the circumferentially extending member (a) a second sealing gasket (10 of Andersen et al.) when the conduit-part b and the anchor-part g are brought together for clamping in between the plate-shaped construction element. 	Regarding claim 25, the combination discloses wherein the method comprises providing the second sealing gasket (10 of Andersen et al.) in a second seat for positioning a second sealing gasket against the circumferentially extending member a when the conduit-part b and the anchor-part g are brought together for clamping in between the plate-shaped construction element c. 	Regarding claim 26, the combination discloses wherein each second seat comprises g against a distal side of plate-shaped construction element c at a number of positions along a circumference of the through-opening d, before connecting the anchor-part g and the conduit-part b. 	Regarding claim 28, the combination discloses wherein the method comprises self-clamping of the anchor-part g Fig. 3 into through-opening d. 	Regarding claim 29, the combination discloses wherein the method comprises fixing the anchor-part g around or to a rim of the through-opening d at the distal side of the plate-shaped construction element c. 	Regarding claim 39, the combination discloses wherein each of the at least one connecting elements f is at a side that will remain in use at a proximal side of the plate-shaped construction element c provided with a second seat holding a second sealing gasket (10 of Andersen et al.) which is positioned against the circumferentially extending member a. 	Regarding claim 40, the combination discloses wherein second seat comprises an annularly shaped cavity (6 of Andersen et al.) in for hosting the second sealing gasket (10 of Andersen et al.).

Allowable Subject Matter
Claims 11-14, 30 and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EUGENE G BYRD/Primary Examiner, Art Unit 3675